Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 08, 2021

The Court of Appeals hereby passes the following order:

A21A0671. NESBITT v. ADAMS.

      This appeal was docketed on November 19, 2020, such that appellant Derrick
Nesbitt’s initial brief was due on December 9, 2020. Rule 23 (a) (appellant’s initial
brief is due within 20 days of docketing). As of January 4, 2021, however, Nesbitt
had neither filed an initial brief nor asked for an extension of time to do so. This
appeal is therefore DISMISSED for failure to file a brief. See id. (appellant’s failure
to file a timely brief, “unless extended upon motion for good cause shown, may result
in the dismissal of the appeal”).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/08/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.